DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 






Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because of implied phrases.  Correction is required.  See MPEP § 608.01(b).



The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.










Claims 1-14, 16,17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“A claim which describes the most crucial element in a “new” combination in terms of what it will do, rather than in terms of its own physical characteristics or its arrangement in the new combination, is invalid as a violation of [the indefiniteness requirement].” Halliburton v. Walker, 329 U.S. 1 (1946).  A purely functional claim language is not allowable unless done within the scope of 112(f).  This general prohibition against the use of “purely functional claim language” (and the more specific Halliburton rule) has not been completely eliminated. Rather, “purely functional claim language” is now permissible but only under the conditions of 35 U.S.C. § 112 (f) if its scope is limited to the corresponding structure, material, or act disclosed in the specification and equivalents thereof. Ex Parte Miyazaki, 89 USPQ2d 1207 (B.P.A.I. 2008).  A processing circuitry in an electronic device is not new per se. 
Allowable Subject Matter
Claim 18 is  allowed.

The following is a statement of reasons for the indication of allowable subject matter:
United States Patent Application Publication 2017/0325221 discloses the position coordinates of the terminals can be used by the UAV in order for the UAV to point a focused beam on the terminal. For example, in one embodiment, the position coordinates of the terminal may be measured (e.g., using a GPS device at the location of the terminal) and sent to the UAV using the link between the UAV and the terminal on a broad beam. The UAV may estimate the position coordinates of the terminal using multiple range measurements. As mentioned above, the UAV travels on a cruising orbit, but the terminal's position is relatively fixed. The terminal and UAV may make range measurements at multiple locations on the cruising orbit of the UAV and trilateration and/or triangulate the measured range values to estimate the location of the terminal. In one such variant, the UAV has knowledge of its position coordinates P.sub.c=(x,y,z) using a GPS device installed on the UAV. The UAV 110 and terminal 120 (FIG. 1) may make Round Trip Delay (RTD) measurement using the messages 212 and 222 between the UAV 110 and the terminal 120. The UAV 110 radio sub-system 112 records the time the message 212 is sent to the terminal 120. The terminal 120 sends back message 222 to the UAV, message 222 including information such as the time the message 222 is transmitted, to allow the UAV radio sub-system 112 to estimate the RTD(j) between the UAV and the terminal, where j is an integer identifying the j-th UAV position on the orbit. The RTD(j) measurement is then converted to distance, d(j), using the speed of light and compensating for UAV movement, etc. As the UAV travels around its orbit, the RTD(j) and the corresponding distance between the UAV and the terminal, d(j), is measured from at least three (3) positions. Then, the distances between the UAV and the terminal d(j), and the corresponding UAV position coordinates P.sub.c(j), are used by the UAV or the terminal in the trilateration algorithms (or triangulation algorithms) to estimate the terminal's position coordinates.
Nakajo, et al discloses smart spectrum to deal with the problem of shortage of spectrum, which is a limited resource. In smart spectrum, a database is constructed based on the measured data of the radio environment to manage the spectrum, thus realizing highly efficient spectrum utilization, and its usefulness has been confirmed in several systems. On the other hand, for 5G NR signals, the database based on the smart spectrum has not been studied and its usefulness has not been confirmed. In particular, since 5G millimeter wave (mmWave) signals adopt beamforming technology, it is necessary to estimate the directivity and propagation characteristics of multiple beams. Therefore, in the database construction, we need to measure and manage not only the conventional management for each base station and frequency but also each beam. 
H. Nakajo and T. Fujii shows management method and device based on a non-independent networking NSA system. The method comprises: a first base station in the NSA system omni-directionally scanning a target user in a coverage area to determine the azimuth angle range where the target user is located; and a second base station in the NSA system scanning the azimuth angle range where the target user is located to determine a matching beam between the second base station and the target user.
WO2020258995A1 teaches a beam management method and device based on a non-independent networking NSA system. The method comprises: a first base station in the NSA system omni-directionally scanning a target user in a coverage area to determine the azimuth angle range where the target user is located.   A second base station in the NSA system scanning the azimuth angle range where the target user is located to determine a matching beam between the second base station and the target user.
The prior art of record does not disclose or make obvious the claimed a wireless communication method, comprising measuring second beam scanning using an adjusted beam configuration to obtain second measurement information, the second measurement information being used to determine a second location range of the electronic device.  Also, this is incorporated with measuring first beam scanning to obtain first measurement information, the first measurement information being used to determine a first location range of the electronic device and the adjustment for the beam configuration is determined based on the first location range

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claims 1-14, 16,17  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be discussed. A copy of the completed "Applicant Initiated Interview Request" form should be attached to the Interview Summary form, PTOL-413 at the completion of the interview and a copy should be given to applicant or applicant's representative.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861. The examiner can normally be reached Monday - Friday 12 noon to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. CUMMING
Primary Examiner
Art Unit 2645



/WILLIAM D CUMMING/Primary Examiner, Art Unit 2645